grantsta.273                                                        



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-07-059-CV





IN RE RONALD MINTER	RELATOR



------------



ORIGINAL PROCEEDING



------------



MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and accompanying motion for emergency temporary relief and is of the opinion that relief should be denied. 
Accordingly, relator’s petition for writ of mandamus and motion
 
for temporary emergency relief are both 
DENIED
.
 



PER CURIAM

PANEL A:  LIVINGSTON, J.; CAYCE, C.J.; and GARDNER, J.

DELIVERED:  February 22, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.